Case 5:19-cv-00257-MHH Document 1 Filed 02/11/19 Page 1 of 6            FILED
                                                               2019 Feb-11 PM 04:12
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 5:19-cv-00257-MHH Document 1 Filed 02/11/19 Page 2 of 6
Case 5:19-cv-00257-MHH Document 1 Filed 02/11/19 Page 3 of 6
Case 5:19-cv-00257-MHH Document 1 Filed 02/11/19 Page 4 of 6
Case 5:19-cv-00257-MHH Document 1 Filed 02/11/19 Page 5 of 6
Case 5:19-cv-00257-MHH Document 1 Filed 02/11/19 Page 6 of 6
